NELSON, Circuit Justice.
I am of opinion, according to the authorities referred to by tlie counsel for the libellant, and by the court below, that the district court had jurisdiction of the case, notwithstanding the special agreement hi respect to the compensation to be received for the service. That contract was not necessarily binding upon the vessel in peril, or upon her owner, and it would have been the duty of the court to have disregarded it altogether, and to have awarded a rate of compensation according to the principles of admiralty in salvage cases, if any advantage had been taken by the' libellant in fixing, the rate in the agreement. The rate thus fixed is looked at in determining the amount proper to be awarded for the salvage service; but would be disregarded, if disproportionate and unreasonable, or if extorted through the pressure of impending calamity. Under these circumstances, any agreement that might be entered into could hardly be regarded as ousting the admiralty jurisdiction. That jurisdiction is as essential to the proper protection and security of tlie vessel subject to salvage, as it is to the indemnity of the salvor.
I concur with tlie court below, that the amount agreed upon affords but a reasonable compensation for the assistance rendered by the vessel.and crew of the libel-lant, and that tlie service was essentially and strictly a salvage service.
Decree affirmed.